DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2022 has been entered.
 
Response to Amendment
The amendment filed 02 September 2022 has been accepted and considered in this office action.  Claims 2, 11, 12, and 15 have been amended and claim 26 added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 16, 17 of U.S. Patent No. 10,748,529 in view of Bringert et al. (US Patent 8,452,597) in view of Kiessling et al. (US PAP 2002/0091526). 

Instant Application
US Patent No. 10/748,529
Claim 2:  A voice activated device, comprising: 
Claim 1: A voice activated device for use with home automation of controllable devices, the voice activated device comprising:
one or more processors; 
a processor
a microphone; and 
a microphone capable of receiving audio
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
memory coupled to the processor and comprising computer-executable instructions for
receiving audio spoken by a user; 
a microphone capable of receiving audio
determining whether the audio spoken by the user includes a portion of a trigger phrase; 
detecting in the received audio a portion of a trigger phrase spoken by a user;
in accordance with a determination that the audio spoken by the user includes the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio; 
in accordance with the detection of the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio with the trigger phrase;
causing speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises: 
causing speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises:
generating text based on the recorded user speech; 
generating text based on the recorded user speech,
performing natural language processing of the text; and 
performing natural language processing of the text, and
determining user intent based on a result of the natural language processing.
determining user intent based on a result of the natural language processing
Claim 3: The voice activated device of claim 2, further comprising: 
Claim 4: The voice activated device of claim 1, further comprising: 
a noise detector capable of determining whether a sound input satisfies a predetermined condition and causing the microphone to tum on in response to the sound input satisfying the predetermined condition; 
a noise detector capable of determining whether a sound input satisfies a predetermined condition and causing the microphone to turn on in response to the sound input satisfying the predetermined condition; 
wherein the predetermined condition comprises a volume of the sound input.
wherein the predetermined condition comprises a volume of the sound input.
Claim 4: The voice activated device of claim 2, further comprising: 3 115259731Application No.: 16/987,005Docket No.: P16892USC1/77870000153201 
Claim 5: The voice activated device of claim 1, further comprising: 
a sound-type detector capable of determining whether a sound input corresponds to a sound having a frequency associated with human speech and further capable of causing the microphone to tum on in response to the sound input corresponding to the sound having a frequency associated with human speech.
a sound-type detector capable of determining whether a sound input corresponds to a sound having a frequency associated with human speech and further capable of causing the microphone to turn on in response to the sound input corresponding to the sound having a frequency associated with human speech.
Claim 5: The voice activated device of claim 2, wherein the user request comprises a trigger word associated with a macro.
Claim 6: The voice activated device of claim 1, wherein the user request comprises a trigger word associated with a macro.
Claim 6: The voice activated device of claim 5, the one or more programs further comprising instructions for: 
Claim 7: The voice activated device of claim 6, 
in response to identifying the user request, causing the macro to be executed.
wherein causing the command to be transmitted to the controllable device comprises causing the macro associated with the trigger word to be executed.
Claim 7: The voice activated device of claim 2, the one or more programs further comprising instructions for: 
Claim 16: The voice activated device of claim 15, the memory further comprising computer-executable instructions for: 
in response to identifying the user request, causing textual news information to be obtained from an internet source, causing the textual news information to be converted to audio signals, and causing the audio signals to be output via a speaker of the voice activated device.
in response to identifying the user request, causing textual news information to be obtained from an internet source, causing the textual news information to be converted to audio signals, and causing the audio signals to be output via a speaker of the voice activated device.
Claim 8: The voice activated device of claim 2, the one or more programs further comprising instructions for: 
Claim 17: The voice activated device of claim 15, the memory further comprising computer-executable instructions for: 
in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.
in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.
Claim 9: The voice activated device of claim 8, wherein the controllable device comprises a network-connected light switch.
Claim 2: The voice activated device of claim 1, wherein the controllable device comprises a network-connected light switch
Claim 10: The voice activated device of claim 8, wherein the user request comprises a room temperature setting; and 4 115259731Application No.: 16/987,005Docket No.: P16892USC1/77870000153201 
Claim 3: The voice activated device of claim 1, wherein the command comprises a room temperature setting; and 
wherein the controllable device comprises a network-connected thermostat.
wherein the controllable device comprises a network-connected thermostat.
Claim 11: A non-transitory computer-readable storage medium storing one or more programs, the one or more programs instructions, which when executed by one or more processors of a voice activated device, cause the voice activated device to: 
Claim 1: and memory coupled to the processor and comprising computer-executable instructions for
receive audio spoken by a user; 
capable of receiving audio
determine whether the audio spoken by the user includes a portion of a trigger phrase; 
detecting in the received audio a portion of a trigger phrase spoken by a user;
	
in accordance with a determination that the audio spoken by the user includes the portion of the trigger phrase, cause subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio; 
in accordance with the detection of the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio with the trigger phrase;
cause speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises: 
causing speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises:
generate text based on the recorded user speech; 
generating text based on the recorded user speech,
perform natural language processing of the text; and 
performing natural language processing of the text, and
determine user intent based on a result of the natural language processing.
determining user intent based on a result of the natural language processing;
Claim 12: The non-transitory computer-readable storage medium of claim 11, the one or more programs further comprising instructions, which when executed by one or more processors of a voice activated device, cause the voice activated device to: 
Claim 4: The voice activated device of claim 1, further comprising: 
determine whether a sound input satisfies a predetermined condition; and 
a noise detector capable of determining whether a sound input satisfies a predetermined condition and 
in response to the sound input satisfying the predetermined condition, cause the microphone to tum on, wherein the predetermined condition comprises a volume of the sound input.
causing the microphone to turn on in response to the sound input satisfying the predetermined condition; wherein the predetermined condition comprises a volume of the sound input.
Claim 13: The non-transitory computer-readable storage medium of claim 11, the one or more programs further comprising instructions, which when executed by one or more processors of a voice activated device, cause the voice activated device to: 
Claim 5: The voice activated device of claim 1, further comprising: 
determine whether a sound input corresponds to a sound having a frequency associated with human speech; and 5 115259731Application No.: 16/987,005Docket No.: P16892USC1/77870000153201 
a sound-type detector capable of determining whether a sound input corresponds to a sound having a frequency associated with human speech and 
in response to the sound input corresponding to the sound having a frequency associated with human speech, cause the microphone to tum on.
further capable of causing the microphone to turn on in response to the sound input corresponding to the sound having a frequency associated with human speech.
Claim 14: The non-transitory computer-readable storage medium of claim 11, the one or more programs further comprising instructions, which when executed by one or more processors of a voice activated device, cause the voice activated device to: 
Claim 17: The voice activated device of claim 15, the memory further comprising computer-executable instructions for: 
in response to identifying the user request, cause a command to be transmitted to a network-connected controllable device.
in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.
Claim 15: A method comprising: 
Claim 1: A voice activated device for use with home automation of controllable devices, the voice activated device comprising:
at a voice activated device with a display and a microphone: 
microphone capable of receiving audio; a processor coupled to the microphone; and memory coupled to the processor and comprising computer-executable instructions for
receiving audio spoken by a user; 
capable of receiving audio
determining whether the audio spoken by the user includes a portion of a trigger phrase; 
detecting in the received audio a portion of a trigger phrase spoken by a user;
	
in accordance with a determination that the audio spoken by the user includes the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio; 
in accordance with the detection of the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio with the trigger phrase;
causing speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises: 
causing speech recognition to be performed to identify a user request from the recorded user speech, wherein identifying the user request comprises:
generating text based on the recorded user speech; 
generating text based on the recorded user speech,
performing natural language processing of the text; and 
performing natural language processing of the text, and
determining user intent based on a result of the natural language processing.
determining user intent based on a result of the natural language processing;
Claim 16: The method of claim 15, further comprising: 
Claim 4: The voice activated device of claim 1, further comprising: 
determining whether a sound input satisfies a predetermined condition; and 
a noise detector capable of determining whether a sound input satisfies a predetermined condition and 
in response to the sound input satisfying the predetermined condition, causing the microphone to tum on, wherein the predetermined condition comprises a volume of the sound input.
causing the microphone to turn on in response to the sound input satisfying the predetermined condition; wherein the predetermined condition comprises a volume of the sound input.
Claim 17: The method of claim 15, further comprising: 6 115259731Application No.: 16/987,005Docket No.: P16892USC1/77870000153201 
Claim 5: The voice activated device of claim 1, further comprising: 
determining whether a sound input corresponds to a sound having a frequency associated with human speech; and 
a sound-type detector capable of determining whether a sound input corresponds to a sound having a frequency associated with human speech and 
in response to the sound input corresponding to the sound having a frequency associated with human speech, causing the microphone to tum on.
further capable of causing the microphone to turn on in response to the sound input corresponding to the sound having a frequency associated with human speech.
Claim 18: The method of claim 15, further comprising: 
Claim 17: The voice activated device of claim 15, the memory further comprising computer-executable instructions for: 
in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.
in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.


US Patent 10,748,529 does not specifically claim, as claimed in claims 2, 11, and 15 of the instant application, determining, based on a context of the voice activated device, whether the audio spoken by the user includes a portion of a trigger phrase.
In the same field of speech recognition, Bringert teaches determining, based on a context of the voice activated device, whether the audio spoken by the user includes a portion of a trigger phrase (Col 11 lines 27-56, Figure 4, system only listens for trigger words when plugged into external power source, and thus trigger phrase detection is based on context of device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to activate trigger detection based on power state of the device as taught by Bringert in the system of the claims of US Patent 10,748,529 in order to preserve battery power of a device.
US Patent 10,748,529 and Bringert do not specifically teach determining, based on a comparison of the audio spoken by the user to one or more reference representations of one or more trigger phrases previously provided by the user, whether the audio spoken by the user includes a portion of a trigger phrase.
In the same field of voice command recognition, Kiessling teaches determining, based on a comparison of the audio spoken by the user to one or more reference representations of one or more trigger phrases previously provided by the user, whether the audio spoken by the user includes a portion of a trigger phrase (0036-38, training examples provided by user, which are modeled, then used to recognize occurrences of the same phrase later).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use user trained models as taught by Kiessling the system of US Patent 10,748,529 and Bringert in order to increase accuracy by using acoustic models tailored to the user.


Consider claim 19, Bringert teaches the voice activated device of claim 2, wherein the context of the voice activated device includes a determination that the voice activated device is receiving power from an external power source (Col 11 lines 27-56, Figure 4,  determining when plugged into external power source).

Consider claim 20, Bringert teaches the voice activated device of claim 2, wherein the context of the voice activated device includes a determination that the voice activated device is not receiving power from an external power source (Col 11 lines 27-56, Figure 4, determining when plugged into external power source).

Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,748,529 in view of and Bringert, Kiessling and Karakotsios (US Patent 9,094,576). 

Consider claim 21, the claims of U.S. Patent No. 10,748,529 and Bringert and Kiessling teach the voice activated device of claim 2, but does not specifically teach wherein the context of the voice activated device includes a detected light level.
In the same field of adjusting operating modes of devices based on context, Karakotsios teaches wherein the context of the voice activated device includes a detected light level (Col 16 lines 41-60, detected ambient light may be used to change the mode of a device, in combination with Bringert this mode could be voice listening mode.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use ambient light as context as taught by Karakotsios in the system of the claims of U.S. Patent No. 10,748,529 and Bringert and Kiessling in order to better predict when features of the device is needed.

Claim 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,748,529 in view of and Bringert and Burke et al. (US PAP 2010/0121636). 

Consider claim 22, the claims of U.S. Patent No. 10,748,529  and Bringert and Kiessling teach the voice activated device of claim 2, but do not specifically teach wherein the context of the voice activated device includes a location of the voice activated device.
In the same field of voice activated devices, Burke teaches wherein the context of the voice activated device includes a location of the voice activated device (0005-0031, determining device is in a position such as near ear to activate voice processing).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use position to determine context as taught by Burke in the system of the claims of U.S. Patent No. 10,748,529  and Bringert in order to reduce false activations of the voice control system.

Consider claim 24, the claims of U.S. Patent No. 10,748,529 and Bringert and Kiessling teach the voice activated device of claim 2, but do not specifically teach wherein the context of the voice activated device includes an orientation of the device.
In the same field of voice activated devices, Burke wherein the context of the voice activated device includes an orientation of the device (0005-0031, determining device orientation to activate voice processing).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use position to determine context as taught by Burke in the system of the claims of U.S. Patent No. 10,748,529 and Bringert and Kiessling in order to reduce false activations of the voice control system.

Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,748,529 in view of and Bringert and Kiessling and Ganong et al. (US PAP 2014/0274203). 

Consider claim 23, the claims of U.S. Patent No. 10,748,529 and Bringert and Kiessling teach the voice activated device of claim 2, but do not specifically teach wherein the context of the voice activated device includes a battery life of the voice activated device.
In the same field of voice activated devices, Ganong teaches wherein the context of the voice activated device includes a battery life of the voice activated device (0099, low battery conditions may reduce or cease processing of speech).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use battery life as context for determining processing as taught by Ganong in the system of the claims of U.S. Patent No. 10,748,529 and Bringert and Kiessling in order to conserve battery life.

Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,748,529 in view of and Bringert and Kiessling and Goldstein et al. (US PAP 2010/0142715). 

Consider claim 25, the claims of U.S. Patent No. 10,748,529 and Bringert and Kiessling teaches the voice activated device of claim 2, but does not specifically teach wherein the context of the voice activated device includes a predetermined time period.
In the same filed of speech devices, Goldstein teaches wherein the context of the voice activated device includes a predetermined time period (0122, voice trigger may be activated if sound pressure exceeds threshold for a predetermined time period).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use time periods to activate speech processing as taught by Goldstein in the system of the claims of U.S. Patent No. 10,748,529 and Bringert and Kiessling in order to reduce false activations. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2-4, 11-13, 15-17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye et al. (US PAP 2014/0163978) in view of Bringert et al. (US Patent 8,452,597) in view of Kiessling et al. (US PAP 2002/0091526).

Consider claim 2, Basye teaches a voice activated device (abstract), comprising: 
one or more processors; 
a microphone (0040, microphones); and 
memory storing one or more programs configured to be executed by the one or more processors (0035-36, memory and programs), the one or more programs including instructions for: 
receiving audio spoken by a user (0045, audio received at microphone, may include user speech, buffered into memory); 
determining whether the audio spoken by the user includes a portion of a trigger phrase (0024-25, 0048, wake word/ keyword detection); 
in accordance with a determination that the audio spoken by the user includes the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio (0018, 0028-31,0049-51, buffered speech is saved and sent to application processing for further speech recognition, including subsequent speech. If no keyword is detected, speech from buffer is overwritten); 
causing speech recognition to be performed to identify a user request from the recorded user speech (0018, 0028-31,0049-51, buffered speech is saved and sent to application processing for further speech recognition), wherein identifying the user request comprises: 
generating text based on the recorded user speech (0058, transcription of user speech); 
performing natural language processing of the text (0061, natural language models used during recognition and the use of these constitutes natural language processing, 0067, resolving unstructured, natural language queries); and 
determining user intent based on a result of the natural language processing (0062, determining a query from the audio, determining response to a query contained in the audio, i.e. determining intent.). 
Basye does not specifically teach determining, based on a context of the voice activated device, whether the audio spoken by the user includes a portion of a trigger phrase.
In the same field of speech recognition, Bringert teaches determining, based on a context of the voice activated device, whether the audio spoken by the user includes a portion of a trigger phrase (Col 11 lines 27-56, Figure 4,  system only listens for trigger words when plugged into external power source, and thus trigger phrase detection is based on context of device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to activate trigger detection based on power state of the device as taught by Bringert in the system of Basye in order to preserve battery power of a device.
Basye and Bringert do not specifically teach determining, based on a comparison of the audio spoken by the user to one or more reference representations of one or more trigger phrases previously provided by the user, whether the audio spoken by the user includes a portion of a trigger phrase.
In the same field of voice command recognition, Kiessling teaches determining, based on a comparison of the audio spoken by the user to one or more reference representations of one or more trigger phrases previously provided by the user, whether the audio spoken by the user includes a portion of a trigger phrase (0036-38, training examples provided by user, which are modeled, then used to recognize occurrences of the same phrase later).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use user trained models as taught by Kiessling the system of Basye and Bringert in order to increase accuracy by using acoustic models tailored to the user.

Consider claim 3, Basye teaches the voice activated device of claim 2, further comprising: 
a noise detector capable of determining whether a sound input satisfies a predetermined condition and causing the microphone to tum on in response to the sound input satisfying the predetermined condition (0020, audio detection module, if threshold level of audio met, audio from microphone sent on for additional processing, otherwise, audio discarded); 
wherein the predetermined condition comprises a volume of the sound input (0020, energy level of audio).

Consider claim 4, Basye teaches the voice activated device of claim 2, further comprising: 3 115259731Application No.: 16/987,005Docket No.: P16892USC1/77870000153201
a sound-type detector capable of determining whether a sound input corresponds to a sound having a frequency associated with human speech and further capable of causing the microphone to tum on in response to the sound input corresponding to the sound having a frequency associated with human speech (0021, speech detection module determines if spectral features match that of human speech, and only allow audio to pass for further processing if the audio is determined to be speech).

Consider claim 11, a non-transitory computer-readable storage medium storing one or more programs, the one or more programs instructions, which when executed by one or more processors of a voice activated device (0035-36, memory and programs), cause the voice activated device to: 
receive audio spoken by a user (0045, audio received at microphone, may include user speech, buffered into memory); 
determine whether the audio spoken by the user includes a portion of a trigger phrase (0024-25, 0048, wake word/ keyword detection); 
in accordance with a determination that the audio spoken by the user includes the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio (0018, 0028-31,0049-51, buffered speech is saved and sent to application processing for further speech recognition, including subsequent speech. If no keyword is detected, speech from buffer is overwritten); 
cause speech recognition to be performed to identify a user request from the recorded user speech (0018, 0028-31,0049-51, buffered speech is saved and sent to application processing for further speech recognition), wherein identifying the user request comprises: 
generate text based on the recorded user speech (0058, transcription of user speech); 
perform natural language processing of the text (0061, natural language models used during recognition and the use of these constitutes natural language processing, 0067, resolving unstructured, natural language queries); and 
determine user intent based on a result of the natural language processing (0062, determining a query from the audio, determining response to a query contained in the audio, i.e. determining intent.).
Basye does not specifically teach determining, based on a context of the voice activated device, whether the audio spoken by the user includes a portion of a trigger phrase.
In the same field of speech recognition, Bringert teaches determining, based on a context of the voice activated device, whether the audio spoken by the user includes a portion of a trigger phrase (Col 11 lines 27-56, Figure 4,  system only listens for trigger words when plugged into external power source, and thus trigger phrase detection is based on context of device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to activate trigger detection based on power state of the device as taught by Bringert in the system of Basye in order to preserve battery power of a device.
Basye and Bringert do not specifically teach determining, based on a comparison of the audio spoken by the user to one or more reference representations of one or more trigger phrases previously provided by the user, whether the audio spoken by the user includes a portion of a trigger phrase.
In the same field of voice command recognition, Kiessling teaches determining, based on a comparison of the audio spoken by the user to one or more reference representations of one or more trigger phrases previously provided by the user, whether the audio spoken by the user includes a portion of a trigger phrase (0036-38, training examples provided by user, which are modeled, then used to recognize occurrences of the same phrase later).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use user trained models as taught by Kiessling the system of Basye and Bringert in order to increase accuracy by using acoustic models tailored to the user.

Claim 12 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Claim 13 contains similar limitations as claim 4 and is therefore rejected for the same reasons.

Consider claim 15, Basye teaches A method (abstract) comprising: 
at a voice activated device with a display (0035, display) and a microphone (0040, microphones): a microphone (0040, microphones): 
receiving audio spoken by a user (0045, audio received at microphone, may include user speech, buffered into memory); 
determining whether the audio spoken by the user includes a portion of a trigger phrase (0024-25, 0048, wake word/ keyword detection); 
in accordance with a determination that the audio spoken by the user includes the portion of the trigger phrase, causing subsequent user speech to be digitally recorded, the subsequent user speech being included in the received audio (0018, 0028-31,0049-51, buffered speech is saved and sent to application processing for further speech recognition, including subsequent speech. If no keyword is detected, speech from buffer is overwritten); 
causing speech recognition to be performed to identify a user request from the recorded user speech (0018, 0028-31,0049-51, buffered speech is saved and sent to application processing for further speech recognition), wherein identifying the user request comprises: 
generating text based on the recorded user speech (0058, transcription of user speech); 
performing natural language processing of the text (0061, natural language models used during recognition and the use of these constitutes natural language processing, 0067, resolving unstructured, natural language queries); and 
determining user intent based on a result of the natural language processing (0062, determining a query from the audio, determining response to a query contained in the audio, i.e. determining intent.). 
Basye does not specifically teach determining, based on a context of the voice activated device, whether the audio spoken by the user includes a portion of a trigger phrase.
In the same field of speech recognition, Bringert teaches determining, based on a context of the voice activated device, whether the audio spoken by the user includes a portion of a trigger phrase (Col 11 lines 27-56, Figure 4,  system only listens for trigger words when plugged into external power source, and thus trigger phrase detection is based on context of device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to activate trigger detection based on power state of the device as taught by Bringert in the system of Basye in order to preserve battery power of a device.
Basye and Bringert do not specifically teach determining, based on a comparison of the audio spoken by the user to one or more reference representations of one or more trigger phrases previously provided by the user, whether the audio spoken by the user includes a portion of a trigger phrase.
In the same field of voice command recognition, Kiessling teaches determining, based on a comparison of the audio spoken by the user to one or more reference representations of one or more trigger phrases previously provided by the user, whether the audio spoken by the user includes a portion of a trigger phrase (0036-38, training examples provided by user, which are modeled, then used to recognize occurrences of the same phrase later).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use user trained models as taught by Kiessling the system of Basye and Bringert in order to increase accuracy by using acoustic models tailored to the user.

Claim 16 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Claim 17 contains similar limitations as claim 4 and is therefore rejected for the same reasons.

Consider claim 19, Bringert teaches the voice activated device of claim 2, wherein the context of the voice activated device includes a determination that the voice activated device is receiving power from an external power source (Col 11 lines 27-56, Figure 4, determining when plugged into external power source).

Consider claim 20, Bringert teaches the voice activated device of claim 2, wherein the context of the voice activated device includes a determination that the voice activated device is not receiving power from an external power source (Col 11 lines 27-56, Figure 4, determining when plugged into external power source).

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye and Bringert and Kiessling as applied to claim 2 above, and further in view of Van Os et al (US PAP 2010/0312547).

Consider claim 5, Basye and Bringert and Kiessling teach the voice activated device of claim 2, but do not specifically teach wherein the user request comprises a trigger word associated with a macro.
In the same field of command processing, Van Os teaches wherein the user request comprises a trigger word associated with a macro (0059-68, macros may be created and associated with keywords).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use macros as taught by Van Os in the system of Basye and Bringert and Kiessling in order to allow multiple commands to be executed in response to one voice request (Van Os 0068). 

Consider claim 6, Van Os teaches The voice activated device of claim 5, the one or more programs further comprising instructions for: 
in response to identifying the user request, causing the macro to be executed (0059-68, macro actions may be executed when requested by user).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye and Bringert and Kiessling as applied to claim 2 above, and further in view of Tessel et al (US PAP 20090216540).

Consider claim 7, Basye and Bringert and Kiessling teach the voice activated device of claim 2, but do not specifically teach 
in response to identifying the user request, causing textual news information to be obtained from an internet source, causing the textual news information to be converted to audio signals, and causing the audio signals to be output via a speaker of the voice activated device.
In the same field of voice control systems, Tessel teaches in response to identifying the user request, causing textual news information to be obtained from an internet source, causing the textual news information to be converted to audio signals, and causing the audio signals to be output via a speaker of the voice activated device (0022, 29, news information retrieved and presented via audio to user upon request).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use information retrieval as taught by Tessel in the system of Basye and Bringert and Kiessling in order to allow the user to access desired information via the voice response system (Tessel 0008).

Claims 8-10, 14, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye and Bringert and Kiessling as applied to claims 2, 11 and 15, and further in view of Rosenberger (US Patent 8,340,975).

Consider claim 8, Basye and Bringert and Kiessling teach the voice activated device of claim 2, but does not specifically teach in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device.
In the same field of speech control devices, Rosenberger teaches teach in response to identifying the user request, causing a command to be transmitted to a network-connected controllable device (Figure 9, col 14 line 66 – col 9 line 60, controlling networked devices such as thermostats and switches, especially lines col 9 line 52-55, digital network).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to control network devices as taught by Rosenberger in the system of Basye and Bringert and Kiessling in order to provide accurate control of home automation devices with voice recognition (Rosenberger col 3 lines 15-55).

Consider claim 9, Rosenberger teaches the voice activated device of claim 8, wherein the controllable device comprises a network- connected light switch (col 7, lines 40-45 devices connected via networking.  Col 6 line 58, light switch control).

Consider claim 10, Rosenberger teaches the voice activated device of claim 8, wherein the command comprises a room temperature setting (col 14 lines 40-42); and 
wherein the controllable device comprises a network-connected thermostat (Col 6 line 58, and col 14 lines 40-42 thermostat).

Claim 14 contains similar limitations as claim 8 and is therefore rejected for the same reasons.

Claim 18 contains similar limitations as claim 8 and is therefore rejected for the same reasons.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye and Bringert and Kiessling as applied to claim 2 above, and further in view of Karakotsios (US Patent 9,094,576).

Consider claim 21, Basye and Bringert and Kiessling teach the voice activated device of claim 2, but does not specifically teach wherein the context of the voice activated device includes a detected light level.
In the same field of adjusting operating modes of devices based on context, Karakotsios teaches wherein the context of the voice activated device includes a detected light level (Col 16 lines 41-60, detected ambient light may be used to change the mode of a device, in combination with Bringert this mode could be voice listening mode.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use ambient light as context as taught by Karakotsios in the system of Basye and Bringert and Kiessling in order to better predict when features of the device is needed.

Claim 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye and Bringert and Kiessling as applied to claim 2 above, and further in view of Burke et al. (US PAP 2010/0121636).

Consider claim 22, Basye and Bringert and Kiessling teach the voice activated device of claim 2, but do not specifically teach wherein the context of the voice activated device includes a location of the voice activated device.
In the same field of voice activated devices, Burke teaches wherein the context of the voice activated device includes a location of the voice activated device (0005-0031, determining device is in a position such as near ear to activate voice processing).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use position to determine context as taught by Burke in the system of Basye and Bringert and Kiessling in order to reduce false activations of the voice control system.

Consider claim 24, Basye and Bringert and Kiessling teach the voice activated device of claim 2, but do not specifically teach wherein the context of the voice activated device includes an orientation of the device.
In the same field of voice activated devices, Burke wherein the context of the voice activated device includes an orientation of the device (0005-0031, determining device orientation to activate voice processing).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use position to determine context as taught by Burke in the system of Basye and Bringert and Kiessling in order to reduce false activations of the voice control system.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye and Bringert and Kiessling as applied to claim 2 above, and further in view Ganong et al. (US PAP 2014/0274203).

Consider claim 23, Basye and Bringert and Kiessling teach the voice activated device of claim 2, but do not specifically teach wherein the context of the voice activated device includes a battery life of the voice activated device.
In the same field of voice activated devices, Ganong teaches wherein the context of the voice activated device includes a battery life of the voice activated device (0099, low battery conditions may reduce or cease processing of speech).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use battery life as context for determining processing as taught by Ganong in the system of Basye and Bringert and Kiessling in order to conserve battery life.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye and Bringert and Kiessling as applied to claim 2 above, and further in view Goldstein et al. (US PAP 2010/0142715).

Consider claim 25, Basye and Bringert and Kiessling teach the voice activated device of claim 2, but does not specifically teach wherein the context of the voice activated device includes a predetermined time period.
In the same filed of speech devices, Goldstein teaches wherein the context of the voice activated device includes a predetermined time period (0122, voice trigger may be activated if sound pressure exceeds threshold for a predetermined time period).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use time periods to activate speech processing as taught by Goldstein in the system of Basye and Bringert and Kiessling in order to reduce false activations. 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basye and Bringert and Kiessling as applied to claim 2 above, and further in view Kim (US PAP 2014/0142934).

Consider claim 26, Basye, Bringert, and Kiessling teach the voice activated device of claim 2, but do not specifically teach wherein the context of the voice activated device includes a proximity to other voice activated devices.  
In the same field of command recognition, Kim teaches wherein the context of the voice activated device includes a proximity to other voice activated devices (0016-19, and 0029, determining device locations relative to each other, determining results in part based on distance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use distance in speech recognition as taught by Kim in the system of Basye, Bringert, and Kiessling in order to improve speech recognition accuracy where multiple devices are present.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655